309 F.3d 781
HERCULES INCORPORATED, Plaintiff-Appellant,v.UNITED STATES, Defendant-Appellee.
No. 01-5103.
United States Court of Appeals, Federal Circuit.
DECIDED: October 25, 2002.

1
Appealed from United States Court of Federal Claims, Judge Edward J. Damich.


2
Robert K. Huffman, Mayer, Brown & Platt, of Washington, DC, for plaintiff-appellant. With him on the brief was Robert L. Bronston.


3
Lawrence N. Minch, Attorney, Commercial Litigation Branch, Civil Division, Department of Justice, of Washington, DC, for defendant-appellee. With him on the brief were Robert D. McCallum, Jr., Assistant Attorney General; David M. Cohen, Director; and Robert E. Kirschman, Assistant Director.


4
Richard C. Johnson, Smith, Pachter, McWhorter & Allen, P.L.C., of Vienna, VA, for amici curiae. With him on the brief was Stephen D. Knight.


ORDER


5
Hercules Incorporated moves to recall the mandate issued on September 10, 2002, and stay issuance of the mandate for 90 days to allow for the filing of a petition seeking a writ of certiorari. Good cause having been shown, and in light of the conditional consent of the United States,

IT IS ORDERED THAT:

6
The motion is GRANTED and the mandate is recalled, and stayed for 90 days, PROVIDED that Hercules assures that the supersedeas bond, dated July 13, 2001, filed with the trial court, remains in effect and shall continue in effect for the course of any further proceedings, or alternatively, upon evidence that a substitute bond in the same amount has been obtained.